Citation Nr: 0323043	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  02-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the November 10, 1977 rating decision, wherein 
the RO reduced the disability rating for service-connected 
schizophrenia from 70 percent to 50 percent, effective 
February 1, 1978, constituted clear and unmistakable error 
(CUE).  

2.  Whether the May 13, 1980 rating decision, wherein the RO 
reduced the disability rating for service-connected 
schizophrenia from 50 percent to 30 percent, effective 
September 1, 1980, constituted CUE.  

3.  Whether the May 13, 1985 rating decision, wherein the RO 
reduced the disability rating for service-connected 
schizophrenia from 30 percent to 10 percent, effective 
August 1, 1985, constituted CUE.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a July 1997 decision the Board granted an earlier 
effective date for the award of service connection for post 
traumatic stress disorder (PTSD).  The Board referred a 
pending claim for an increased rating for residuals of 
gunshot wounds to the RO.  The Board determined that the 
appellant had appealed an August 1993 rating decision wherein 
the RO denied entitlement to a compensable evaluation for 
residuals of gunshot wounds to the thorax, abdomen and right 
thigh.  The Board stated that appellant had not been provided 
a statement of the case on these issues.  The Board also 
referred a claim for separate ratings for service-connected 
schizophrenia with PTSD to the RO.  

In August 1997 the RO denied entitlement to separate ratings 
for service-connected schizophrenia with PTSD.  The RO also 
denied a rating in excess of 30 percent for this disability.  
The RO also determined that appellant had been notified of 
the August 1993 determination by letter dated September 24, 
1993 and again on December 15, 1994 following a February 1994 
personal hearing.  The RO determined appellant had not 
submitted a notice of disagreement to the August 1993 rating 
decision; therefore, a statement of the case would not be 
issued.  The RO notified appellant of these determinations by 
letter dated August 19, 1997.  

In September 1997 appellant filed a statement disagreeing 
with the denial of a compensable rating for residuals of his 
service-connected gunshot wounds.  He also submitted a 
statement explaining why he wanted separate ratings for 
schizophrenia and PTSD.  

By letter dated November 14, 1997 the RO notified appellant 
that the August 1993 decision was not timely appealed.  The 
RO accepted his September 1997 statement as an informal claim 
for increase.  

In March 1998 the RO denied entitlement to a rating in excess 
of 30 percent for service-connected schizophrenia with PTSD.  
The RO also denied compensable ratings for residuals of 
gunshot wounds to the thorax, abdomen and right thigh.  The 
RO notified him of that decision by letter dated March 28, 
1998.  The appellant filed a notice of disagreement to this 
decision in April 1998.  The RO issued a statement of the 
case in May 1999.  

In August 1998 the representative raised a claim of CUE in 
the November 1977 rating decision, wherein the RO granted 
service connection and noncompensable disability ratings for 
the service-connected gunshot wound residuals.  In February 
1999 the representative raised a claim of CUE in the prior 
rating decisions wherein the RO reduced appellant's 
disability rating for service-connected schizophrenia.  

In February 1999 the representative filed a Motion for 
Reconsideration of the Board's July 1997 decision.  In June 
1999 the Board denied the Motion for Reconsideration.  

In November 1999 the RO denied the claim of CUE in the 
November 1977 rating decision, wherein it awarded service 
connection and noncompensable disability ratings for 
residuals of the service-connected gunshot wounds to the 
thorax, abdomen and right thigh.  The RO notified appellant 
of that decision by letter dated November 4, 1999.  

In a May 2001 rating decision the RO determined that the RO 
committed CUE in the May 1980 rating decision insofar as the 
date of the reduction of service-connected schizophrenia from 
50 percent to 30 percent should have been effective September 
1, 1980 rather than August 1, 1980.  The RO denied the claim 
of CUE in the November 1977, May 1980 and May 1985 rating 
decisions as to the actual rating reductions.  The Board 
notes that the claim of CUE in these prior rating decisions 
is premised on the reduction of the disability ratings rather 
than the effective date of reductions.  Consequently, the 
issues on appeal are being considered with respect to whether 
the RO committed CUE in reducing the disability ratings for 
service-connected schizophrenia.  

In July 2002 the representative submitted a statement 
contending that he submitted a letter of disagreement with 
the RO's March 1998 rating decision in August 1998.  He 
acknowledged that the RO issued a statement of the case on 
these issues in May 1999.  In October 2002 the representative 
submitted a statement, which he contended should be 
considered as an appeal and/or disagreement with the May 1999 
statement of the case.  Later that month the RO notified the 
representative that the March 1998 rating decision was final 
because a timely substantive appeal had not been submitted 
after the RO issued the May 1999 statement of the case.  See 
38 C.F.R. § 19.32 (2002).  Later, in October 2002, the 
representative submitted a statement that can be considered a 
notice of disagreement of the RO's decision to close the 
appeal of the March 1998 rating decision for failure to file 
a timely substantive appeal.  The question of whether a 
timely substantive appeal had been submitted is an appealable 
issue.  See 38 C.F.R. § 19.34 (2002).  This issue is 
addressed in the remand portion of this decision.  

In January 2003 the representative filed a claim for a 
compensable rating for residuals of the service-connected 
gunshot wounds.  In March 2003 the RO awarded a 60 percent 
disability rating for residuals of the gunshot wound to the 
thorax and a 10 percent disability rating for residuals of 
the gunshot wound to the right thigh, effective October 27, 
2002.  The RO denied a compensable disability rating for 
residuals of the gunshot wound to the abdomen.  



FINDINGS OF FACT

1.  The record does not reveal any kind of error of fact or 
law in the November 1977 rating decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

2.  The record does not reveal any kind of error of fact or 
law in the May 1980 rating decision pertaining to reduction 
of the disability rating, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

3.  The record does reveal error of fact and law in the May 
1985 rating decision, that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  A valid claim of CUE in the November 1977 RO rating 
decision has not been presented.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2002).  

2.  A valid claim of CUE in the May 1980 RO rating decision 
has not been presented.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2002).  

3.  A valid claim of CUE in the May 1985 RO rating decision 
has been presented.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

VA has published new regulations, which implemented many of 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided the opportunity to present arguments in favor 
of his claim.  38 U.S.C.A. § 5103 
(West 2002).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  

In addition, because the record does not contain a valid 
claim of CUE in the November 1977 and May 1980 rating 
decisions, there is no reasonable possibility that further 
development of this claim could aid in substantiating it.  
The Board is granting the claim of CUE in the May 1985 rating 
decision.  

The Board believes this conclusion to be consistent with the 
holding of the CAVC in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision).  The CAVC has also held that the VCAA has no 
application to claims of CUE in prior final rating decisions.  
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).


Factual Background

The evidence of record and considered at the time of the 
prior rating decisions is reported in pertinent part below.  

In August 1971, the appellant and another soldier had a 
shoving match, after which the appellant became incoherent 
and incommunicative with other soldiers.  He then took out a 
weapon, and ran through the compound, killing two other 
soldiers.  He was ordered to stop, by military policemen, but 
refused to do so.  The military policemen then fired their 
weapons, wounding him in the thorax and abdomen.  

He was ordered tried on murder charges, and was referred to a 
sanity board.  It was the conclusion of that board that the 
charges against him be dropped, and that appellant be 
separated from service on an administrative or medical basis.  
The diagnosis by the sanity board was schizophrenia, acute 
and chronic, in partial remission and moderately severe in 
degree.  His case was referred to a Medical Board, which 
found, after examination in July 1972, that appellant was 
medically unfit for service due to schizophrenia.  This Board 
further concluded that appellant was a danger to society, and 
recommended that he be confined to a mental institution 
subsequent to discharge from service.

The appellant was hospitalized in a VA facility from August 
1972 to October 1972 for chronic schizophrenia, in partial 
remission.  He was mildly depressed on admission, somewhat 
withdrawn and preoccupied by somatic complaints.  He adjusted 
satisfactorily, and was discharged to outpatient treatment in 
October 1972.  The diagnosis was schizophrenia, 
undifferentiated type, chronic, in partial remission, and the 
prognosis was considered guarded.  Although he was considered 
competent, the examiner stated that he was probably not 
employable at that time.  

He was again hospitalized in a VA facility from October 1972 
to November 1972.  He stated that he felt "nervous."  There 
was no change in his condition from the previous 
hospitalization.  He was to be treated with medication.  The 
discharge diagnosis was schizophrenia.  The examiner stated 
that he was considered industrially handicapped due to his 
mental illness.  

In December 1972 the RO granted service connection for 
chronic schizophrenic reaction and awarded a 70 percent 
disability rating, effective October 21, 1972.  

In March 1973 the RO denied service connection for drug use 
secondary to the service-connected schizophrenic reaction.  

A December 1972 VA outpatient treatment record, received in 
April 1973, shows appellant was doing well and planned to 
attend college.  The examiner prescribed medication refills.  

In April 1973 the RO confirmed and continued the 70 percent 
disability rating.  

The evidence shows the RO scheduled appellant for a VA 
compensation examination in September 1974 to evaluate his 
service-connected disability.  Apparently, the examination 
was rescheduled.  

The appellant underwent a VA neuropsychiatric examination in 
December 1974.  At that time, the appellant stated that 
"[n]othing is wrong" when asked about his mental illness.  
He had been in college and studying journalism for one year.  
He stated that he stopped using drugs two years earlier.  He 
was married for four years and had a good relationship with 
his wife.  He stated that when he used drugs in the past, it 
caused frequent hallucinations.  He did not have flashbacks.  
On psychiatric examination he was oriented to time, place and 
person.  He denied delusions, hallucinations or paranoid 
ideas at that time.  The physician stated that appellant's 
fund of general information was in keeping with his 
intellectual attainment.  He demonstrated no disorder of will 
or volition.  The diagnosis was drug addiction, in remission.  

In January 1975 the RO determined that no change was 
warranted in his 70 percent disability rating and a new 
examination would be scheduled in one year.  

The appellant underwent a VA neuropsychiatric examination in 
January 1976.  Appellant was married with two children and 
was a college junior majoring in journalism.  The veteran 
related a history of his prior in-service and post-service 
treatment.  

He stated he had not been hospitalized since the November 
1972 hospitalization.  He was being maintained on medication.  
A complete and coherent history was difficult to obtain due 
to basic guarding and suspiciousness.  Appellant stated that 
he now only had normal problems and he could control his 
frustration.  He related the in-service shooting and the 
auditory hallucinations and stated "[b]ack then I guess I 
was out of my head."  He reported that he had not been 
afraid since returning to his family.  He described his 
marriage as good.  He liked school and had friends there.  He 
was well nourished and well developed.  

On mental status examination he was tense and guarded but 
cooperated well enough and answered questions in a relevant 
fashion.  He showed evasiveness regarding his original 
psychotic episode and the nature of his hallucinations and 
delusions that accompanied it.  His speech was normal.  
Thought content revealed an affect which was flat and not 
entirely appropriate.  His thinking was fairly well organized 
and not completely on a concrete level.  There was some 
suggestion of probable delusional content but this was not 
directly elicited.  He denied hallucinations.  The physician 
stated that the appellant's overall picture was compatible 
with the previous diagnosis.  The diagnosis was chronic 
schizophrenic reaction with probable paranoid trends.  The 
appellant was competent and the physician stated that 
appellant had moderate to marked incapacity for employment or 
social adaptation.  

In February 1976 the RO confirmed and continued the 70 
percent disability rating.  

The appellant underwent a VA psychiatric examination in 
October 1977.  The physician noted that appellant was being 
examined for routine evaluation of his schizophrenia.  It is 
evident from the examination report that the physician 
reviewed the evidence of record in conjunction with the 
examination.  The physician reported at length the in-service 
history and treatment as well as the post-service VA medical 
treatment and evaluations.  The appellant was a college 
graduate and had been working as a substitute teacher for 5-
to-6 months.  He liked his job and his relationship with his 
wife and children was very good.  

He enjoyed reading, tennis and chess.  He and his wife went 
out occasionally and he had no difficulty with crowds.  He 
denied alcohol and drug use.  He slept without difficulty and 
his appetite was good.  He remained on medication.  He 
presented as well developed, well dressed, well groomed, 
polite, cooperative, and he did not display any abnormal 
motor activity.  Stream of thought was prompt, relevant and 
logical in response to specific questioning.  He was 
nonspontaneous and under productive and his affect was very 
flat.  He appeared mildly depressed but he denied this by 
stating he had always been like this.  

There was no evidence of delusional ideation and he denied 
current hallucinatory experiences and no paranoid trends 
could be elicited.  His thoughts were well organized on a 
sentence level and his general fund of information was 
adequate.  He was well oriented in all spheres and appeared 
to be functioning in the high average range of intelligence.  
His memory for recent and past events was adequate aside from 
the events in Vietnam.  He had a little superficial insight 
into his problem and his judgment was considered fair.  The 
diagnosis was chronic schizophrenia, in remission.  The 
physician stated that appellant's psychiatric incapacity for 
social and industrial employment was moderate.  

In November 1977 the RO reduced the disability evaluation for 
schizophrenia from 70 to 50 percent, effective February 1, 
1978.  The RO notified appellant of this decision in a 
Control Document and Award Letter, VA Form 20-822a, which is 
dated on November 14, 1977.  The appellant did not appeal 
this decision.  

The appellant filed a claim for an increased rating for his 
service-connected schizophrenia in January 1978.  In his 
letter he specifically acknowledged that he was service-
connected for a nervous condition, which was rated as 50 
percent disabling at that time.  

The RO obtained VA outpatient treatment records in March 
1978.  They show appellant was seen for his disability on 
periodic occasions between December 1974 and March 1976.  
They essentially show he was doing well.

The appellant underwent a VA psychiatric examination in March 
1979.  The examiner noted that appellant was 50 percent 
service-connected and was being examined for evaluation of 
his schizophrenia.  Appellant stated he felt okay.  He 
related having been hospitalized for 4 to 5 months but did 
not know what was wrong.  He was married with two children.  
He found it difficult to find employment and he and his wife 
were having financial difficulty.  He asked the examiner what 
he should do in obtaining employment and related having been 
turned down for several jobs.  His affect was flat.  He 
remained on medication.  

He was well oriented in all spheres, relevant, coherent and 
in no acute distress.  He expressed no thought disorder and 
was superficially pleasant.  There was no evidence of 
emotional instability at that time.  However, he was 
withdrawn, preoccupied and did not have much to say.  The 
examiner advised him to follow up with his treating 
physician.  He was competent.  The diagnosis was 
schizophrenia, chronic undifferentiated type, and the 
examiner stated that it was apparently in good remission.  

In April 1979 the RO confirmed and continued the 50 percent 
disability rating.  

The appellant underwent a VA psychiatric examination in April 
1980.  The appellant related his in-service history and his 
post-service VA medical treatment history.  He stated that he 
received continued VA outpatient treatment and he continued 
to take his medication.  He stated that he had no symptoms at 
that time.  He was married with two children and there were 
no problems with his marital relationship.  He reported 
having been employed part time but he was not employed at 
that time.  He stated that he was in his second year of law 
school and was on Law Review Journal.  He slept well.  He was 
casually but well dressed.  

On mental status examination his sensorium was clear, his 
thinking was logical and coherent and the information was 
relevant.  His mood and affect seemed appropriate, although 
he was at first somewhat tense and inexpressive.  As he 
relaxed there was much more affect present in his reporting.  


There was no thought disorder and he did not have any 
auditory or visual hallucinations at that time.  In fact, he 
stated he had not had a hallucination since two months after 
separation from active service.  There were no referential 
ideations.  He was not suicidal or homicidal.  There was no 
evidence of defect in his recent or remote memory.  He was 
oriented in all three spheres and appeared to have a 
satisfactory reality testing.  He interpreted proverbs 
abstractly although somewhat idiosyncratically.  His judgment 
appeared adequate and there was no evidence of deep 
psychological insight.  He was competent.  The diagnosis was 
schizophrenia under treatment and in remission.  

In May 1980 the RO reduced the disability evaluation for the 
schizophrenia from 50 to 30 percent, effective August 1, 
1980.  The RO notified appellant of this decision in a 
Control Document and Award Letter, VA Form 20-822a, which is 
dated on June 4, 1980.  The appellant did not appeal this 
decision.  As previously noted, in a May 2001 rating decision 
the RO determined that the RO committed CUE in the May 1980 
rating decision insofar as the date of the reduction of 
service-connected schizophrenia from 50 percent to 30 percent 
should have been effective September 1, 1980 rather than 
August 1, 1980.  

The appellant underwent a VA psychiatric examination in May 
1983.  The physician noted that appellant was being examined 
for evaluation of his schizophrenia.  The report also reveals 
that the physician reviewed the claims folder in connection 
with the examination.  The physician reported in detail the 
appellant's educational and occupational history.  He had a 
Bachelor of Fine Arts degree and had completed law school.  
At that time he was working odd jobs.  The physician also 
reported in detail the appellant's in-service psychiatric 
history as well as the post-service VA treatment history and 
the VA compensation examination findings.  
The appellant related several activities that he enjoyed 
doing.  He related that he had been told he no longer needed 
medication but the physician stated that this was somewhat 
questionable.  

He reported getting along with and seeing his parents, 
brothers and sisters fairly often but alluded to increasing 
irritability and conflict with his family.  He stated that he 
and his wife had a good relationship and they were active in 
church.  He stated that he had two children and he enjoyed 
coaching.  On mental status examination appellant was only 
partially cooperative.  He was quite defensive, hostile and 
showed paranoid trends in his thinking at times.  He gave 
pertinent information about himself but was somewhat hostile 
and argumentative in doing so.  

His stream of mental activity indicated goal directed speech 
to the sentence level.  He became circumstantial and 
tangential in his thinking with some evidence of loose 
associations when under stress.  He displayed a rigid posture 
with some psychomotor retardation.  His thought content 
showed some indication of persecutory delusion and paranoid 
trends in his thinking.  He denied hallucinations.  He 
described initial insomnia and appeared to use the coping 
mechanisms of obsession and compulsion to keep his thinking 
from derailing or fragmenting.  His affect was somewhat 
inappropriate, angry and hostile.  His mood appeared angry 
and suspicious.  He denied suicidal ideation.  He was 
oriented in all spheres.  

His memory was intact except for the psychotic episode during 
active service.  He appeared to use projection and blamed 
others for his own problems.  His attention and concentration 
span appeared somewhat impaired.  He displayed above average 
intelligence.  He had only minimal insight into his behavior.  
His abstracting ability was somewhat impaired.  His judgment 
was distorted.  Based on the review and examination the 
physician stated that appellant's clinical picture was 
compatible with chronic paranoid schizophrenia, which was not 
being treated with medication at that time and revealed 
increased symptoms.  The physician estimated that the degree 
of impairment of social adaptation and employability appeared 
moderate to marked at that time.  He was competent and the 
physician considered his prognosis as guarded without further 
medication.  

In June 1983 the RO confirmed and continued the 30 percent 
disability rating.  

The appellant underwent a VA psychiatric examination in April 
1985.  The report shows the physician reviewed the claims 
folder in connection with the examination.  The physician 
noted that appellant was being examined for evaluation of his 
schizophrenia.  The physician reported in detail the 
appellant's educational and occupational history.  The 
physician also reported in detail the appellant's in-service 
psychiatric history as well as the post-service VA treatment 
history and the VA compensation examination findings.  The 
appellant was employed as a legal assistant at that time.  

The appellant related several activities that he enjoyed 
doing.  He reported difficulty sleeping at night.  He stated 
that he did not join crowds but he was not a loner.  He and 
his wife had friends and they did social activities together.  
He described his marriage as good and that he spent time with 
his children.  The physician described appellant as well 
nourished, well developed and very well dressed and neat in 
appearance.  

On mental status examination appellant responded in a rigid 
but cooperative manner.  His answers were relevant and 
coherent.  He was able to organize and express his thoughts 
well.  He volunteered some pertinent information but most of 
this was in response to direct questions.  His speech was 
normal.  He was oriented to time, place and person.  Thought 
content revealed an affect that was stiff and somewhat flat 
and inappropriate.  The examiner felt that appellant had 
delusional content under the surface.  

He denied hallucinations.  He was somewhat reluctant to 
discuss what happened to him during active service.  He 
socialized in a somewhat limited manner but was not totally 
withdrawn.  Based on the review and examination the physician 
stated that appellant's clinical picture was still compatible 
with the previous diagnosis.  The diagnosis was schizophrenic 
reaction, paranoid type, which the physician concluded was in 
fair remission.  The physician also concluded that 
appellant's incapacity was probably still moderate for 
employment or social adaptation.  

In May 1985 the RO reduced the disability evaluation for 
schizophrenia from 30 to 10 percent, effective August 1, 
1985.  The RO notified appellant of this decision by letter 
dated May 22, 1985.  The appellant did not appeal this 
decision.  

The representative argues that the prior rating decisions 
wherein the RO reduced the disability rating for appellant's 
service-connected schizophrenia contained CUE because the RO 
failed to apply and/or misapplied the laws and regulations in 
effect at that time.  

The representative argues that the November 1977 rating 
decision constituted CUE because the RO failed to notify 
appellant of the proposed reduction of the disability rating 
in violation of the provisions of 38 C.F.R. § 3.105(e).  He 
argues that this denied appellant an opportunity to submit 
evidence in opposition to the reduction.  

He argues that the failure to provide procedural due process 
mandated by the regulation renders the November 1977 rating 
decision void ab initio.  The representative argues that the 
RO misapplied the provisions of 38 C.F.R. § 3.344 that 
pertain to a disability rating that had been in effect more 
than five years.  He argues that this also renders the 
November 1977 rating decision void ab initio in accordance 
with the holdings in Kitchens v. Brown, 7 Vet. App. 320, 324-
25 (1995) and Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  

The representative argues that the May 1980 rating decision 
constituted CUE.  He argues that, although the 50 percent 
rating had not been in effect for five years, the rating 
decision was not issued in accordance with the procedures 
mandated in Kitchens and Brown, supra.  

The representative also argues that the May 1985 rating 
decision constituted CUE.  He argues that the 30 percent 
disability rating had been in effect more than five years.  
He argues that, although the RO provided appellant notice of 
an opportunity to submit evidence in opposition to the 
reduction, the rating decision was not issued in accordance 
with the procedures mandated in Kitchens and Brown, supra.  

The representative also argues that all these prior rating 
decisions constituted CUE because the RO failed to apply 
other applicable regulations.  He argues that the RO failed 
to apply 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, which applied to 
the reductions regardless whether such ratings were in effect 
for more than five years.  

The representative argues that, since the RO committed CUE in 
the prior rating decisions for failure to follow applicable 
regulations outlined in Kitchens and Brown, supra., the prior 
rating reductions are void ab initio and the appropriate 
remedy is to restore the 70 percent disability rating, 
effective September 1, 1978.  

In a July 2002 statement the representative argued the RO 
committed CUE by its failure to notify appellant of the 
November 1977 rating decision.  

In an October 2002 statement the representative argues that 
at the time of the November 1977 rating decision the 70 
percent rating had been in effect for more than five years.  
He argues that the RO committed CUE by failing to apply or 
misapplying the provisions of 38 C.F.R. § 3.344, which were 
in effect at that time.  He argues that the appellant's 70 
percent rating was stabilized at the time of the decision and 
there was no showing that the VA examiner in October 1977 
accounted for the prior medical examination findings, which 
resulted in continuance of the 70 percent rating.  

The representative argues that the RO failed to apply the 
requirements of "material improvement" in appellant's 
mental state that is "clearly reflected" or that it was 
reasonably certain that the improvement would be maintained 
under the ordinary conditions of life.  The representative 
argues that there is no evidence that the VA examination was 
in compliance with the regulation or that the RO considered 
and correctly applied the provisions of 38 C.F.R. § 3.344.  
The representative cites the holding of Sorakubo v. Principi, 
16 Vet. App. 120, 123 (2002).  The representative also argues 
that the RO failed to apply the benefit-of-the-doubt doctrine 
under the provisions of 38 C.F.R. § 3.344, which would have 
established that this was clearly and unmistakably a doubtful 
case and required continuance of the 70 percent rating.  

Finally, the representative argues that the RO failed to 
notify the appellant of the proposed reduction under the 
provisions of 38 C.F.R. § 3.344 in effect at the time of the 
November 1977 rating decision.  The representative argues 
that the RO's failure to comply with applicable laws 
regarding reduction of a stabilized and protected rating and 
notification requirements renders the November 1977 reduction 
void.  


Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2002), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2002).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2002).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC propounded a three-pronged test to determine whether CUE 
was present in a prior determination:  

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; 

(2)	 the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  



Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).


Rating Criteria

Below are the following laws and regulations in effect at the 
time of the prior rating decisions at issue.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

This Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  

For the application of this Schedule, accurate and fully 
descriptive medical examinations are required, with emphasis 
upon the limitation of activity imposed by the disabling 
condition.  Over a period of many years, a veteran's 
disability claim may require reratings in accordance with 
changes in laws, medical knowledge and his or her physical or 
mental condition.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (41 Fed. Reg. 11292 (effective March 18, 1976)).  

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (41 Fed. Reg. 11292 (effective March 18, 
1976)).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (40 Fed. Reg. 42535 (effective 
September 15, 1975)); see 38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (41 Fed. Reg. 11292 (effective 
March 18, 1976)).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  

This imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  38 C.F.R. § 4.10 (41 Fed. Reg. 11292 (effective 
March 18, 1976)).  

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  The relevant principle enunciated in 38 C.F.R. 
§ 4.128, entitled "Change of Diagnosis,'' should have 
careful attention in this connection.  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  This will not, of course, preclude the 
correction of erroneous ratings, nor will it preclude 
assignment of a rating in conformity with 38 C.F.R. § 4.7.  
38 C.F.R. § 4.13 (29 Fed. Reg. 6718 (effective May 22, 1964), 
as amended at 61 Fed. Reg. 52700 (effective October 8, 
1996)).  

In accordance with the Schedule, 38 C.F.R. § 4.132, 
Diagnostic Codes 9203 and 9204, a noncompensable evaluation 
was assigned for schizophrenia in full remission.  

A 10 percent evaluation was assigned for schizophrenia, which 
resulted in mild impairment of social and industrial 
adaptability.  

A 30 percent evaluation was assigned for schizophrenia, which 
resulted in definite impairment of social and industrial 
adaptability.  

A 50 percent evaluation was assigned for schizophrenia, which 
resulted in considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was assigned for schizophrenia, which 
resulted in active psychotic manifestations with 
symptomatology producing severe impairment of social and 
industrial adaptability.  

Finally, a 100 percent evaluation was assigned for 
schizophrenia, which resulted in active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizzareness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203.  

The severity of the disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran will 
be notified at his or her latest address of record of the 
action taken and furnished detailed reasons therefore, and 
will be given 60 days for the presentation of additional 
evidence.  38 C.F.R. § 3.105(e) (26 Fed. Reg. 1569 (effective 
February 24, 1961), as amended at 27 Fed. Reg. 11886 
(effective December 1, 1962), 39 Fed. Reg. 17222 (May 14, 
1974)).  

The regulations provide that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  


Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, or psychoneurotic reaction, will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  

The regulations provide that if doubt remains, after 
according due consideration to all the evidence developed by 
the several items discussed in paragraph (a) of this section, 
the rating agency will continue the rating in effect, citing 
the former diagnosis with the new diagnosis in parentheses, 
and following the appropriate code there will be added the 
reference "Rating continued pending reexamination ------ 
months from this date, 38 C.F.R. § 3.344."  

The rating agency will determine on the basis of the facts in 
each individual case whether 18, 24 or 30 months will be 
allowed to elapse before the reexamination will be made.  
38 C.F.R. § 3.344(b).  

The regulations provide that the provisions of paragraphs (a) 
and (b) of this section apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).  

38 C.F.R. § 3.344 (26 Fed. Reg. 1586 (effective February 24, 
1961).  


Analysis

Determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105.  

The representative argues that the prior rating decisions 
wherein the RO reduced the disability rating for appellant's 
service-connected schizophrenia contained CUE because the RO 
failed to apply and/or misapplied the laws and regulations in 
effect at that time.  

The representative argues that, since the RO committed CUE in 
the prior rating decisions for failure to follow applicable 
regulations outlined in Kitchens and Brown, supra., the prior 
rating reductions are void ab initio and the appropriate 
remedy is to restore the 70 percent disability rating, 
effective September 1, 1978.  


November 1977 Rating Decision

The representative argues that the November 1977 rating 
decision constituted CUE because the RO failed to notify 
appellant of the proposed reduction of the disability rating 
in violation of the provisions of 38 C.F.R. § 3.105(e).  He 
argues that this failure to provide notice denied appellant 
an opportunity to submit evidence in opposition to the 
reduction.  He argues that the failure to provide procedural 
due process mandated by the regulation renders the November 
1977 rating decision void ab initio.  Finally, the 
representative argues that the RO failed to notify the 
appellant of the proposed reduction under the provisions of 
38 C.F.R. § 3.344 in effect at the time of the November 1977 
rating decision.  

Initially, the Board finds that the representative's argument 
that the RO was required to notify appellant of the proposed 
reduction prior to the actual reduction is misplaced.  The 
applicable regulation in effect at that time, 38 C.F.R. 
§ 3.105(e), did not require prior notice of a proposed 
reduction.  

The regulation provided that, where the reduction in 
evaluation of a service-connected disability was considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  Here, the 
RO determined that a reduction was considered warranted based 
on the evidence of record.  Here, the RO made the reduction 
effective on February 1, 1978, which is consistent with the 
effective date of a reduction contained in 38 C.F.R. 
§ 3.105(e).  

The argument that the RO failed to notify appellant of the 
November 1977 rating decision is also not shown.  The 
evidence indicates that the RO notified appellant of this 
decision in a Control Document and Award Letter, VA Form 20-
822a, which is dated on November 14, 1977.  However, even if 
this notice did not constitute the actual notice of the 
November 1977 rating decision, the evidence of record shows 
that appellant received actual notice of that rating 
decision.  

In his January 1978 claim for increase he specifically 
acknowledged that he was service-connected for a nervous 
condition, which was rated as 50 percent disabling at that 
time.  This shows appellant did receive notice of the 
November 1977 rating decision.  Therefore, he did have the 60 
day period to present additional evidence in accordance with 
38 C.F.R. § 3.105(e) but he did not do so.  Rather, he filed 
a claim for increase.  Consequently, he did not appeal the 
November 1977 rating decision and that decision became final.  

The representative argues that the RO misapplied the 
provisions of 38 C.F.R. § 3.344 that pertain to a disability 
rating that had been in effect more than five years.  He 
argues that at the time of the November 1977 rating decision 
the 70 percent rating had been in effect for more than five 
years.  He argues that the RO committed CUE by failing to 
apply or misapplying the provisions of 38 C.F.R. § 3.344, 
which were in effect at that time.  He argues that the 
appellant's 70 percent rating was stabilized at the time of 
the decision and there was no showing that the VA examiner in 
October 1977 accounted for the prior medical examination 
findings, which resulted in continuance of the 70 percent 
rating.  

The representative argues that the RO failed to apply the 
requirements of "material improvement" in appellant's 
mental state that is "clearly reflected" or that it was 
reasonably certain that the improvement would be maintained 
under the ordinary conditions of life.  The representative 
argues that there is no evidence that the VA examination was 
in compliance with the regulation or that the RO considered 
and correctly applied the provisions of 38 C.F.R. § 3.344.  
He argues that this also renders the November 1977 rating 
decision void ab initio in accordance with the holdings in 
Kitchens and Brown, supra.  

The representative also cites the holding of Sorakubo, supra.  
The representative also argues that the RO failed to apply 
the benefit-of-the-doubt doctrine under the provisions of 
38 C.F.R. § 3.344, which would have established that this was 
clearly and unmistakably a doubtful case and required 
continuance of the 70 percent rating.  The representative 
also argues that all these prior rating decisions constituted 
CUE because the RO failed to apply other applicable 
regulations.  He argues that the RO failed to apply 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13, which applied to the reductions 
regardless of whether such ratings were in effect for more 
than five years.  

The evidence shows that appellant had been rated 70 percent 
disabled for a period in excess of five years at the time of 
the November 1977 rating decision.  Therefore, the provisions 
of 38 C.F.R. § 3.344 were applicable.  Although the 
representative argues that the RO did not apply these 
provisions, the rating decision shows that the RO took these 
provisions into account in reducing the 70 percent rating.  
The RO determined that the October 1977 VA psychiatric 
examination revealed significant improvement in the 
appellant's mental status and that his functional level was 
generally satisfactory.  

However, to the extent that the RO did not fully cite to or 
refer to the provisions of 38 C.F.R. § 3.344 in the November 
1977 rating decision, the evidence does not show that such 
error was undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  

While the representative provides specificity as to what the 
alleged error is, he has not provided persuasive reasons that 
the result would have been manifestly different but for the 
alleged error.  

The basis for the original assignment of the 70 percent 
rating was the 1972 VA hospitalization report.  A review of 
the October 1977 VA psychiatric examination report shows that 
it was not less full and complete than the 1972 VA 
hospitalization report.  The evidence also shows that it was 
not less full and complete than the November 1972 VA 
hospitalization report, the December 1974 VA psychiatric 
examination report, or the January 1976 VA psychiatric 
examination report, which resulted in a continuance of the 70 
percent rating.  It is also evident from the October 1977 VA 
psychiatric examination report that the VA physician did 
review all the prior examination records and findings.  

Finally, a review of all the evidence of record clearly 
warranted the conclusion that sustained improvement had been 
demonstrated and it was reasonably certain that the 
improvement would be maintained under the ordinary conditions 
of life.  

The service medical records show that at the time of the July 
1972 examination the sanity board determined that the 
appellant's schizophrenia was only partially in remission and 
that the impairment was moderately severe in degree.  In 
fact, this Board further concluded that appellant was a 
danger to society, and recommended that he be confined to a 
mental institution subsequent to discharge from service.  
During both VA hospitalizations in 1972 the schizophrenia 
remained only partially in remission and the examiner's 
specifically concluded that appellant was probably not 
employable at that time.  

By the time of the VA neuropsychiatric examination in 
December 1974, appellant had been in college and studying 
journalism for one year.  He stated that he stopped using 
drugs two years earlier.  He was married for four years and 
had a good relationship with his wife.  By the time of the VA 
neuropsychiatric examination in January 1976, appellant was 
married with two children and was a college junior majoring 
in journalism.  

The evidence showed he had not been hospitalized since 
November 1972 and he was being maintained on medication.  He 
reported that he had not been afraid since returning to his 
family and he described his marriage as good.  He liked 
school and had friends there.  This physician stated that 
appellant's overall picture was compatible with the previous 
diagnosis.  The diagnosis was chronic schizophrenic reaction 
with probable paranoid trends.  This physician concluded that 
appellant had moderate to marked incapacity for employment or 
social adaptation.  

While the prior medical findings showed some improvement in 
appellant's condition it had not shown the improvement was 
either sustained or that it would be maintained under the 
ordinary conditions of life.  However, the history and 
findings reported during the October 1977 VA psychiatric 
examination clearly warranted the conclusion that sustained 
improvement had been demonstrated and it was reasonably 
certain that the improvement would be maintained under the 
ordinary conditions of life.  

At that time the appellant was a college graduate and had 
been working as a substitute teacher for 5-to-6 months.  He 
liked his job and his relationship with his wife and children 
was very good.  He enjoyed reading, tennis and chess.  He and 
his wife went out occasionally and he had no difficulty with 
crowds.  He slept without difficulty and his appetite was 
good.  He remained on medication.  He presented as well 
developed, well dressed, well groomed, polite, cooperative, 
and he did not display any abnormal motor activity.  Stream 
of thought was prompt, relevant and logical in response to 
specific questioning.  

Although he appeared mildly depressed there was no evidence 
of delusional ideation and he denied current hallucinatory 
experiences and no paranoid trends could be elicited.  His 
thoughts were well organized on a sentence level and his 
general fund of information was adequate.  He was well 
oriented in all spheres and appeared to be functioning in the 
high average range of intelligence.  His memory for recent 
and past events was adequate aside from the events in 
Vietnam.  He had a little superficial insight into his 
problem and his judgment was considered fair.  

The diagnosis was chronic schizophrenia, in remission.  This 
physician concluded that appellant's psychiatric incapacity 
for social and industrial employment was moderate.  These 
findings clearly demonstrated that appellant's service-
connected schizophrenia did not cause active psychotic 
manifestations with symptomatology producing severe 
impairment of social and industrial adaptability.  These 
findings clearly showed sustained improvement in appellant's 
psychiatric condition and they showed that it was reasonably 
certain that the improvement would be maintained under the 
ordinary conditions of life.  

The representative also argues that the RO failed to apply 
the benefit-of-the-doubt doctrine under the provisions of 
38 C.F.R. § 3.344, which would have established that this was 
clearly and unmistakably a doubtful case and required 
continuance of the 70 percent rating.  The representative 
also argues that all these prior rating decisions constituted 
CUE because the RO failed to apply other pertinent 
regulations.  

This is nothing more than disagreement with how the RO 
weighed the evidence of record at the time of the November 
1977 rating decision, which cannot constitute a valid CUE 
claim.  Fugo, supra.  

The Board finds that the record does not reveal any kind of 
error of fact or law in the November 1977 rating decision, 
that when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Since the Board does not find CUE in the November 
1977 rating decision, the Board also finds that the November 
1977 rating decision is not void ab initio in accordance with 
the holdings in Sorakubo, Kitchens and Brown, supra.  

The Board concludes that a valid claim of CUE in the November 
1977 RO rating decision has not been presented.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).  


May 1980 Rating Decision

The representative argues that the May 1980 rating decision 
constituted CUE.  He argues that, although the 50 percent 
rating had not been in effect for five years, the rating 
decision was not issued in accordance with the procedures 
mandated in Kitchens and Brown, supra.  

In Brown, the CAVC held that when the issue is whether the VA 
RO is justified in reducing a veteran's protected rating, the 
Board is required to establish, by a preponderance of the 
evidence and in compliance 38 C.F.R. § 3.344, that a rating 
reduction was warranted.  

In Kitchens, the CAVC held that when a VA RO reduces a 
veteran's disability rating without observing the applicable 
VA regulations, the reduction is void ab initio.

In this case the representative concedes that the 50 percent 
disability rating had not been in effect for a period of five 
years or more.  In fact, the evidence shows the appellant had 
been rated 50 percent disabled for schizophrenia from 
February 1, 1978 until August 1, 1980.  This was later 
changed to September 1, 1980.  Clearly, the provisions of 38 
C.F.R. § 3.344 were not applicable to that period.  
Therefore, the holdings in Kitchens and Brown, supra., do not 
apply to the May 1980 rating reduction to 30 percent.  

The representative argues that the May 1980 rating decision 
constituted CUE because the RO failed to apply other 
applicable regulations.  He argues that the RO failed to 
apply 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, which applied to the 
reductions regardless of whether such ratings were in effect 
for more than five years.  

Although the RO did not specifically consider the above 
provisions in the May 1980 rating decision, the 
representative has not provided persuasive reasons that the 
outcome would have been manifestly different.  

In this case, the evidence showed an actual improvement in 
the appellant's service-connected disability when comparing 
the findings reported during the March 1979 and April 1980 VA 
examinations.  

During the March 1979 VA psychiatric examination the veteran 
related that he found it difficult to find employment.  While 
he was well oriented in all spheres, relevant, coherent and 
in no acute distress, the examiner stated that he was 
withdrawn, preoccupied and did not have much to say.  That 
examiner also stated that appellant's schizophrenia was 
"apparently" in good remission.  Conversely, the physician 
who performed the April 1980 VA examination concluded that 
appellant's schizophrenia was, in fact, in remission.  The 
appellant continued taking medication and he had no symptoms 
at that time.  

He was married with two children and there were no problems 
with his marital relationship.  He reported having been 
employed part time, but he was not employed at that time.  He 
stated that he was in his second year of law school and was 
on Law Review Journal.  He slept well.  Mental status 
examination showed that his sensorium was clear, his thinking 
was logical and coherent and the information was relevant.  
There was no thought disorder and he did not have any 
auditory or visual hallucinations at that time.  In fact, he 
stated he had not had a hallucination since two months after 
separation from active service.  There were no referential 
ideations.  He was not suicidal or homicidal.  There was no 
evidence of defect in his recent or remote memory.  He was 
oriented in all three spheres and appeared to have a 
satisfactory reality testing.  His judgment appeared adequate 
and there was no evidence of deep psychological insight.  

For these reasons, the Board finds that the record does not 
reveal any kind of error of fact or law in the May 1980 
rating decision pertaining to reduction of the disability 
rating, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

The Board concludes that a valid claim of CUE in the May 1980 
RO rating decision has not been presented.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).  


May 1985 Rating Decision

The representative also argues that the May 1985 rating 
decision constituted CUE.  He argues that the 30 percent 
disability rating had been in effect more than five years.  
He argues that, although the RO provided appellant notice of 
an opportunity to submit evidence in opposition to the 
reduction, the rating decision was not issued in accordance 
with the procedures mandated in Kitchens and Brown, supra.  

The evidence shows that appellant had been rated 30 percent 
disabled for a period in excess of five years at the time of 
the May 1985 rating decision.  Therefore, the provisions of 
38 C.F.R. § 3.344 were applicable.  

In this case the Board finds that the RO's failure to 
correctly apply the provisions resulted in CUE.  The evidence 
of record shows that such error was undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  

The May 1983 VA psychiatric examination findings were used by 
the RO as a basis to confirm and continue the 30 percent 
disability rating in the June 1983 rating decision.  

Although the April 1985 VA psychiatric examination was as 
full and complete as the prior examinations used as the basis 
for assigning and continuing the 30 percent rating, the April 
1985 examination findings did not clearly warrant the 
conclusion that sustained improvement had been demonstrated, 
nor was it reasonably certain that the improvement would be 
maintained under the ordinary conditions of life.  In fact, 
physician who performed that examination specifically 
concluded that appellant's clinical picture was still 
compatible with the previous diagnosis.  

The physician also concluded that appellant's incapacity was 
probably still moderate for employment or social adaptation.  
In this case, the RO's failure to correctly apply the 
provisions of 38 C.F.R. § 3.344 compels the conclusion that a 
different result would have been manifest had the regulation 
been correctly applied.  

For these reasons, the Board finds that the record does 
reveal error of fact and law in the May 1985 rating decision, 
which compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  

The Board concludes that a valid claim of CUE in the May 1985 
RO rating decision has been presented.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2002).  


ORDER

A valid claim for CUE in the November 1977 RO decision has 
not been presented.  

A valid claim for CUE in the May 1980 RO decision has not 
been presented.  

A valid claim for CUE in the May 1985 RO decision has been 
presented.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

In March 1998 the RO denied entitlement to a rating in excess 
of 30 percent for service-connected schizophrenia with PTSD.  
The RO also denied compensable ratings for residuals of 
gunshot wounds to the thorax, abdomen and right thigh.  

The RO notified the appellant of that decision by letter 
dated March 28, 1998.  The appellant filed a notice of 
disagreement with this decision in April 1998.  The RO issued 
a statement of the case in May 1999.  

In July 2002 the representative submitted a statement 
contending that he had submitted a letter of disagreement 
with the RO's March 1998 rating decision in August 1998.  He 
acknowledged that the RO issued a statement of the case on 
these issues in May 1999.  

In October 2002 the representative submitted a statement, 
which he contended should be considered as an appeal and/or 
disagreement with the May 1999 statement of the case.  

Later that month the RO notified the representative that the 
March 1998 rating decision was final because a timely 
substantive appeal had not been submitted after the RO had 
issued the May 1999 statement of the case.  See 38 C.F.R. 
§ 19.32 (2002).  Later, in October 2002, the representative 
submitted a statement that can be considered a notice of 
disagreement of the RO's decision to close the appeal of the 
March 1998 rating decision for failure to file a timely 
substantive appeal.  


The question of whether a timely substantive appeal had been 
submitted is an appealable issue.  See 38 C.F.R. § 19.34 
(2002).  Since a notice of disagreement has been submitted 
with respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2002) (emphasis added).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must issue the appellant 
a statement of the case on the issue of 
whether the appellant perfected his 
appeal of the March 1998 rating decision.  
The VBA AMC should advise the appellant 
of the need to timely file a substantive 
appeal if he desires appellate review.  


This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to any final outcome 
warranted in this case, pending completion of the requested 
development.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

